[Cite as State v. Campbell, 2015-Ohio-4744.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                               BUTLER COUNTY




STATE OF OHIO,                                       :

        Plaintiff-Appellee,                          :     CASE NO. CA2015-06-116

                                                     :          DECISION
  - vs -                                                         11/16/2015
                                                     :

JESSICA MARIE CAMPBELL,                              :

        Defendant-Appellant.                         :



                 CRIMINAL APPEAL FROM HAMILTON MUNICIPAL COURT
                               Case No. 15 CRB 01938



Kathy Dudley, Hamilton City Prosecutor, 345 High Street, Hamilton, Ohio 45011, for plaintiff-
appellee

Christopher Paul Frederick, 304 North Second Street, Hamilton, Ohio 45011, for defendant-
appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Hamilton Municipal Court, and upon a brief filed by appellant's counsel.

        {¶ 2} Counsel for defendant-appellant, Jessica Marie Campbell, has filed a brief with

this court pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1)
                                                                        Butler CA2015-06-116

indicates that a careful review of the record from the proceedings below fails to disclose any

errors by the trial court prejudicial to the rights of appellant upon which an assignment of

error may be predicated; (2) lists two potential errors "that might arguably support the

appeal," Anders at 744, 87 S.Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to withdraw

as counsel for appellant on the basis that the appeal is wholly frivolous; and (5) certifies that

a copy of both the brief and motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       PIPER, P.J., S. POWELL and M. POWELL, JJ., concur.